Citation Nr: 1700901	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-09 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of a left knee medial meniscal tear.  

2. Entitlement to a rating in excess of 10 percent for left knee instability.  

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2010 rating decision denied the claims of entitlement to a rating in excess of 20 percent for residuals of a left knee medial meniscal tear and entitlement to a rating in excess of 10 percent for left knee instability.  The October 2010 rating decision denied the claim of entitlement to service connection for PTSD.  The Veteran subsequently perfected his appeal as to all three issues.   

The Veteran originally requested a Board hearing in his April 2013 substantive appeal, but withdrew that request in July 2015.  No other hearing request remains pending.  

The issues of entitlement to a rating in excess of 20 percent for residuals of a left knee medial meniscal tear and entitlement to a rating in excess of 10 percent for left knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).

In this case, the Veteran contends that his PTSD is related to two incidents experienced while serving on the U.S.S. Saratoga: (1) witnessing dead bodies after the capsize of a transport boat in Israel in December 1990, and (2) carrying dead bodies of Turkish sailors following an accidental missile fire in October 1992.  

At the outset, VA has conceded the in-service stressor of the Turkish ship incident based on the Veteran's service personnel records showing service aboard the U.S.S. Saratoga from December 1989 to June 1993.  Therefore, the verified stressor criterion has been met.

Concerning the diagnosis element, the Veteran was diagnosed with PTSD by a VA psychologist in April 2011.  At that time, the Veteran reported constantly experiencing flashbacks to witnessing dead bodies on the Turkish ship.  He also stated that he experiences marital discord because of a lack of communication, and that he does not have friends.  In February 2016, a private psychologist interviewed the Veteran and also diagnosed PTSD, specifically noting that the Veteran's diagnosis met the criteria of the DSM-IV.  The Veteran described himself as difficult to live with, having a poor relationship with his children and no close friends, and he stated that he does not engage in activities outside the house.  The Board acknowledges that in August 2010 a VA psychiatrist opined that the Veteran did not meet the criteria for a PTSD diagnosis because he reportedly had good relationships with his wife and children.  However, the Board finds that conclusion to be based on inaccurate facts; the Veteran has reported marital strife and isolation for many years, including during VA treatment rendered prior to that examination.  The August 2010 VA psychiatrist's opinion is thus of little probative value.  By contrast, the Board affords greater weight to the diagnoses rendered by the 
April 2011 VA psychologist and February 2016 private psychologist because their conclusions were based on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, the diagnosis element is satisfied.

Turning finally to the nexus element, the private psychologist provided an opinion linking the Veteran's PTSD to his verified stressor.  She opined that the Veteran's PTSD symptoms, including avoidance, increased arousal, diminished interest in activities, and detachment from family members, are the result of the Veteran's attempts to suppress his flashbacks of his in-service trauma.  The Board finds the private psychologist's opinion highly probative because it was based on an interview of the Veteran and an accurate history, and contains a detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Thus, the link between the verified stressor and the current PTSD symptoms has been established.

The Board recognizes that the Veteran has also been diagnosed with other psychiatric disorders during the course of the appeal, including chronic pain disorder with unspecified depressive disorder, anxiety disorder, and panic disorder, and it has considered such symptoms in adjudicating the Veteran's case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board notes that an 
April 2016 rating decision granted service connection for chronic pain disorder with unspecified depressive disorder, and assigned a 70 percent evaluation effective March 7, 2016.  Therefore, the issue of service connection for a psychiatric disorder other than PTSD has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  Moreover, the Board notes that because all of the Veteran's psychiatric disorders are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disability for consideration in this appeal.

In light of the evidence of record, including the Veteran's verified stressor and the medical opinions of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD is related to service.  Accordingly, resolving all doubt in his favor, service connection for PTSD is warranted.  38 U.S.C.A.          §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


ORDER

Service connection for PTSD is granted.


REMAND

Concerning the left knee claims, the Board finds that the VA examinations of record are inadequate because they do not include the range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed, the examiners did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Updated VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his knees since January 2010.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain VA treatment records dating from February 2013 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since March 2009) of the left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected left knee disabilities and what impact, if any, those have on his occupational functioning.  

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


